Citation Nr: 0518622	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
July 1968.  He died October 15, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death.  A notice of 
disagreement (NOD) was received by VA in July 2003.  A 
statement of the case (SOC) was issued in January 2004.  A 
substantive appeal (VA Form 9) was received by VA in 
March 2004.  

The appellant is unrepresented in this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate reflects he died from 
congestive heart failure, due to renal failure, due to post 
liver transplant.  The appellant contends the liver 
transplant was due to a hepatitis infection the veteran 
acquired in service, and for which he was hospitalized 
shortly after service.  To the extent the transplant was made 
necessary by alcoholic cirrhosis, she contends the veteran's 
problems with alcohol began in service, when he was 
introduced to it.  

Presently, there is no medical records documenting an 
immediate post service hospitalization for hepatitis, 
although lay statements to that effect are in the record.  
Statements from VA physicians have indicated the veteran may 
have had hepatitis A and B during his life time, and that 
hepatitis B could have played a role in the course of the 
veteran's liver problems.  In any event, the content of these 
statements also make reference to VA medical records which 
are not in the file.  An attempt to obtain these VA records 
should be made.  

The appellant also identified other VA records of the 
veteran's treatment, and a source of private treatment that 
may be useful.  An attempt to obtain these records should be 
made.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
medical records for treatment in Little 
Rock, Arkansas from approximately 1978 to 
1983; and from the VA Medical Center in 
Memphis Tennessee from 1978 to 2001 and 
associate those records with the claims 
folder.  

2.  After obtaining any appropriate 
authorization, the RO should attempt to 
obtain the records of the veteran's 
treatment at the Forrest View Clinic, 
Forrest City Arkansas in the 1970's.  

3.  After conducting any further 
development as may be indicated after 
accomplishing the above, the RO should 
readjudicate the aforementioned claim.  
If any benefit sought on appeal is not 
granted, the appellant should be provided 
with an appropriate Supplemental 
Statement of the Case.  Also provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

